DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s response filed March 26, 2021 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With respect to the rejection of claims 1-10 under 35 USC 112(b) in paragraph 10 of the previous action, the rejection is overcome by the amendment to delete the language “the remaining groups are as defined above” from the claims.
With respect to the rejection of claims 9-10 under 35 USC 112(b) for lacking antecedent basis, the rejection is withdrawn in view of the amendment to amendment the dependency of each rejected claim, such that the limitations now find sufficient antecedent basis in the claims from which they each depend.
With regard to the rejection of claims 1, 2, 6, 8 and 10 under 35 USC 102(a)(1), Applicants contend that this rejection should be withdrawn as claim 1 now recites the limitation of claim 3, which was not rejected.  However, this traversal has not been found persuasive as the limitation of claim 3 was only added as an alternative option in claim 1. Option (1) still allows for R3 and R4 to be defined in the same way as R, R1 and R2.  The limitation that R3 and R4 together form a pyrrolidine is not actually required as it is contained in Option (2) which is listed as an alternative to the definition in Option (1).  Accordingly, the claims even as amended still 

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: no prior art was found to read on the elected species.  As such, the scope of the search and consideration was expanded to also include the compounds described in the previous action.  Since this scope was not found to be allowable, the scope of the search and examination was not extended further.  However, in view of the claim amendment (for example, the addition of new claims 13 and 14 which present a combination of limitations not previously required), the scope of the search was again expanded to include the subject matter described in the rejections herein.


Status of the Claims
Currently, claims 1, 2 and 4-14 are pending in the instant application, with claims 13 and 14 being newly added. Claims 11 and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. 
Claims 1, 2, 4-10, 13 and 14 read on an elected invention and species and therefore remain under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claims 4, 5, 9 and 14 are objected to for depending on a rejected base claim.

Claim Rejections – 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.













Claim(s) 1, 2, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayen et al., Dyes and Pigments, 75 (2007), pp. 770-775.
Bayen et al. teach an anticipatory method wherein primary amines are reacted with 1,4-benzoquinone to form corresponding 2,5-bis(alkyl/arylamino)1,4-benzoquinone.  The process is illustrated as follows (see Eq. (1), p. 771):
    PNG
    media_image1.png
    206
    457
    media_image1.png
    Greyscale
  The prior art process reads on the preparation of compounds of instant formula (I) from a ketone compound of formula (II) and an amine compound of formula (III), where one of R3 and R4 is H and the other is one of the R values shown in Eq. 1 above; R1 is H; and R/R2 together form a 6-membered carbon ring containing 2 double bonds.  The process occurs in the presence of at least one oxidant (air, which contains O2, which is capable of acting as an oxygen transfer reagent as required by instant claim 8).  Further, the process occurs in the presence of methanol which is a Bronsted acid.  Finally, based on the general procedure described in prior art section 2.2, the methanol is present at approximately 23 mol% based on the total amount of starting materials as required by instant claim 10. Since the prior art teaches every required feature of the claimed invention, the claims are anticipated.

Claim(s) 1, 7, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadayifcioglu et al., European Polymer Journal, 49, 2013, pp. 3366-3376.
Kadayifcioglu et al. teach an anticipatory method wherein acetamide, pyruvic acid and toluene are added to a reactor with an argon inlet/outlet, a Dean-Stark trap and a water condenser (see p. 3368, section 2.2).  The prior art process reads on the preparation of compounds of instant formula (I) from a ketone compound of formula (II) and an amine compound of formula (III), where one of R3 and R4 is H and the other is C(=O)CH3; R1 and R2 are each H; and R is OH, which reads on a C1 alkyl group which, as claimed, may contain 1 heteroatom (i.e. the C is replaced with an O).  The process occurs in the presence of at least one oxidant (air, which contains O2, which is capable of acting as an oxygen transfer reagent as required by instant claim 8).  Argon is an inert gas which acts as a catalyst for oxidation and reads on the limitations of claim 7.  Further, the process occurs in the presence of water which is a Bronsted acid specifically recited in claim 13.  Since the prior art teaches every required feature of the claimed invention, the claims are anticipated.

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699